This was an action for damages charged to have accrued on account of the breach of an oral contract for drilling "prospect holes." There was a trial to the court and jury, and a verdict for the plaintiff, and judgment upon the verdict. To review which the defendant has lodged the cause here.
The record was filed in this court November 20, 1912, and the cause was regularly submitted June 7, 1915. The plaintiff in error has served and filed briefs, as required by rule 7 of this court (38 Okla. vi, 137 P. ix). The defendant in error has failed to file briefs, and has offered no excuse for such default. An examination of the *Page 705 
record and the brief of plaintiff in error discloses the fact that the assignments of error are reasonably supported by the authorities.
We therefore recommend that the judgment appealed from be reversed, and the cause remanded for a new trial.
By the Court: It is so ordered.